UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, WHX CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-2394 13-3768097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, Suite N222, White Plains, New York 10604 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 461-1300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On May 18, 2009, WHX Corporation, a Delaware corporation (the “Company”), issued a press release announcing its financial results for first quarter of 2009 and other financial information.The Company also announced that it will hold an earnings call on Tuesday, May 19, 2009 at 8:30 am Eastern Time.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K.The dial information for the call is: *US/Canada Dial-in #:( 866 ) 393 - 1336 *Int'l/Local Dial-In #:( 973 ) 935 - Conference ID 99788863 NOTE: In order to join this conference call, all speakers and participants will be required to provide the Conference ID Number listed above. The information in this Current Report, including the exhibit attached hereto, is being furnished and shall not be deemed“filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the“Exchange Act”), or otherwise subject to the liabilities of such section.The information in this Current Report, including the exhibit, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any incorporation by reference language in any such filing, unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Exhibits 99.1 Press Release issued May 18, 2009. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WHX CORPORATION Dated: May 18, 2009 By: /s/ James F. McCabe, Jr. Name: James F. McCabe, Jr. Title: Chief Financial Officer and Senior Vice
